IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                   Assigned on Briefs May 18, 2016 at Knoxville

             STATE OF TENNESSEE v. RICO CORTEZ BEVINS

               Appeal from the Circuit Court for Montgomery County
                       No. 41400797     Ross H. Hicks, Judge


                No. M2015-01922-CCA-R3-CD – Filed June 15, 2016


The defendant, Rico Cortez Bevins, pleaded guilty to three counts of the sale or delivery
of a Schedule II controlled substance, and the Montgomery County Circuit Court
sentenced him as a Range II, multiple offender to a term of six years‟ imprisonment. On
appeal, the defendant challenges the manner of service of his sentence. We affirm the
convictions and sentence but remand for correction of clerical errors in the judgments.

     Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed; Remanded

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and D. KELLY THOMAS, JR., J., joined.

M. Joel Wallace, Clarksville, Tennessee, for the appellant, Rico Cortez Bevins.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; John Wesley Carney, Jr., District Attorney General; and Timothy
Peters, Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

               In February 2014, the Montgomery County Grand Jury charged the
defendant with three counts of the sale or delivery of less than 0.5 grams of cocaine, a
Schedule II controlled substance. On July 28, 2015, the defendant entered open pleas of
guilty to all charges and left sentencing to the trial court‟s discretion.

              At the September 25, 2015 sentencing hearing, the State entered into
evidence the defendant‟s presentence report, which listed three prior felony convictions:
two for the sale of cocaine and one for failure to appear.
              The defendant testified that he had been employed by “White Hydraulic”
for just over one year and that he had recently been given full-time employment there.
The defendant stated that he resided with his teenaged children and his girlfriend, who
was also the mother of his children, and that he provided all financial support for his
family. With respect to his reasons for committing the charged drug offenses, the
defendant explained that he was “actually trying to be a provider” but that he “took the
wrong road” and was “sorry for those mistakes that [he had] made.” The defendant
denied that he had been selling a large quantity of cocaine, testifying that he only sold
narcotics “[w]henever [he] needed some money” to care for his family and pay his bills.

             On cross-examination, the defendant admitted that he had previously
received a community corrections sentence, which had been revoked for unspecified
reasons.

             Tracie Acree, the defendant‟s girlfriend, testified that she had lived with the
defendant since 2010 and that she had lost her job in April because she “called in too
late.” Ms. Acree confirmed that the defendant was the sole income provider for their
household.

                Casey Colon, an account manager with White Staffing Management,
testified that the defendant had been employed with their company since September 11,
2014, but that he would not begin full-time employment until September 28, 2015. Ms.
Colon explained that, when the defendant became a full-time employee, he would no
longer be employed by White Staffing Management but would instead be employed by
their affiliated company, White Drive Products. Ms. Colon confirmed that the company
was aware of the defendant‟s criminal history and that his history would not affect his
employment.

              In determining the defendant‟s sentence, the trial court found as follows:

              [T]he purposes of sentencing, incarceration – the considering
              of sentencing alternatives are discussed in [T.C.A. section]
              40-35-102, and it says that every [d]efendant should be
              punished by the imposition of a sentence justly deserved in
              relation to the seriousness of the offense. Punishment is
              imposed to prevent crime, promote respect for the law. We
              are to encourage effective rehabilitation of [d]efendants
              where reasonably feasible by using alternative sentencing that
              – and using programs that elicit the voluntary cooperation of
              a [d]efendant. But we are also to consider in [T.C.A. section]
              40-35-103, whether confinement is necessary to protect
                                            -2-
society by restraining a defendant who has a long history of
criminal conduct? Whether confinement is necessary to
avoid depreciating the seriousness of the offense or
confinement is particularly suited to provide an effective
deterrent to others? And we are to consider measures less
restrictive than confinement and whether they have frequently
or recently been applied unsucessfully to the [d]efendant?

        The sentence imposed is supposed to be the least
restrictive necessary to achieve the purposes of which the
sentence is imposed, and we are to consider obviously the
potential risk or lack of potential for rehabilitation or
treatment in determining the length of the sentence.

       The [c]ourt has a number of alternatives. In this case,
the parties are in agreement that the [d]efendant is a multiple
offender and therefore, is to be sentenced as a range two
offender. And for the three Class C felonies to which the
[d]efendant has pled guilty, he is facing a sentence involving
incarceration of six to ten years on each count.

       The [c]ourt finds that there is at least one mitigating
factor to be considered here at least based on the
[d]efendant‟s testimony in terms of his express desire to
provide necessities for his family and for himself.

       With regard to enhancement factors, the [d]efendant
certainly has a history of criminal convictions. He has
previously failed to abide by conditions of release.

       In considering the particular details that are applicable
to his case, he was selling cocaine over a two-day period on
three occasions. It is argued that – the [c]ourt is being asked
to assume that after behaving himself for seven years or so,
that he suddenly reverted to the habit of selling drugs. That
would be a pretty – much of a giant leap on the part of the
[c]ourt, based on the [d]efendant‟s testimony, it‟s obvious this
wasn‟t the first time he had – he was not unfortunate enough
to be caught the first time that he had sold these drugs. He
had been selling drugs for some period of time by his own
admission today. Whether it goes back to the seven years
                              -3-
              since he had been out of prison, I don‟t know? I don‟t know
              when it started, but I know it started and this just happens to
              be the time that he got caught doing exactly the same thing he
              had been sent to prison for in the first place.

                     He got a job after he was arrested on these charges and
              apparently has performed that job well and has managed to
              stay out of any further difficulty for the last year. One cannot
              help but wonder what he would do if he lost that job? One
              cannot help but wonder whether he would at some point,
              based on his past behavior, simply choose to again
              supplement his income by resorting to the sale of drugs.

                      While I am sympathetic to the [d]efendant‟s plight in
              trying to care for his family, his children, I cannot take the
              chance that he‟s going to simply choose at some point to go
              about selling drugs again. So the [c]ourt is going to sentence
              [the defendant] to six years in the Department of Corrections
              on [c]ount one; six years on [c]ount two; six years on [c]ount
              three; and those sentences are to run concurrently. . . .

               On appeal, the defendant contends that the trial court abused its discretion
by sentencing him to six years‟ imprisonment rather than considering alternative
sentencing. The State counters that the record fully supports the trial court‟s sentencing
decision in this case.

               Our standard of review of the trial court‟s sentencing determinations in this
case is whether the trial court abused its discretion, but we apply a “presumption of
reasonableness to within-range sentencing decisions that reflect a proper application of
the purposes and principles of our Sentencing Act.” State v. Bise, 380 S.W.3d 682, 707
(Tenn. 2012). The application of the purposes and principles of sentencing involves a
consideration of “[t]he potential or lack of potential for the rehabilitation or treatment of
the defendant . . . in determining the sentence alternative or length of a term to be
imposed.” T.C.A. § 40-35-103(5). Trial courts are “required under the 2005
amendments to „place on the record, either orally or in writing, what enhancement or
mitigating factors were considered, if any, as well as the reasons for the sentence, in order
to ensure fair and consistent sentencing.‟” Bise, 380 S.W.3d at 706 n.41 (citing T.C.A. §
40-35-210(e)). Under the holding in Bise, “[a] sentence should be upheld so long as it is
within the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Id. at 709.

                                            -4-
               The imposition of a six-year sentence in this case mandated the trial court‟s
considering probation as a sentencing option. See T.C.A. § 40-35-303(a), (b).
Traditionally, the defendant has born the burden of establishing his “suitability for full
probation.” State v. Mounger, 7 S.W.3d 70, 78 (Tenn. Crim. App.1999); see T.C.A. §
40-35-303(b). Such a showing required the defendant to demonstrate that full probation
would „“subserve the ends of justice and the best interest[s] of both the public and the
defendant.‟” State v. Dykes, 803 S.W.2d 250, 259 (Tenn. Crim. App. 1990) (quoting
Hooper v. State, 297 S.W.2d 78, 81 (1956)), overruled on other grounds by State v.
Hooper, 29 S.W.3d 1, 9-10 (Tenn. 2000). Recently, however, the supreme court
expanded the holding in Bise to the trial court‟s decision regarding probation eligibility,
ruling “that the abuse of discretion standard, accompanied by a presumption of
reasonableness, applies to within-range sentences that reflect a decision based upon the
purposes and principles of sentencing, including the questions related to probation or any
other alternative sentence.” State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012).

              When a trial court orders confinement and therefore rejects any form of
alternative sentencing such as probation, split confinement, or periodic confinement, it
must base the decision to confine the defendant upon the considerations set forth in Code
section 40-35-103(1), which provides:

              (1) Sentences involving confinement should be based on the
              following considerations:

              (A) Confinement is necessary to protect society by restraining
              a defendant who has a long history of criminal conduct;

              (B) Confinement is necessary to avoid depreciating the
              seriousness of the offense or confinement is particularly
              suited to provide an effective deterrence to others likely to
              commit similar offenses; or

              (C) Measures less restrictive than confinement have
              frequently or recently been applied unsuccessfully to the
              defendant; . . . .

Id.

              In the instant case, the record reflects that the trial court considered both
enhancement and mitigating factors and based its sentencing decision on the
considerations set forth in Code section 40-35-103(1). Specifically, the trial court found
that the defendant had a lengthy criminal history, that he had “previously failed to abide
                                            -5-
by conditions of release,” and that, despite the defendant‟s efforts to care for his family,
the court could not “take the chance” that the defendant would revert to selling drugs.
Taking all of this into consideration, we find no abuse of discretion in the trial court‟s
decision to order the defendant to serve his sentence in confinement.

                We detect, however, errors that require correction in the judgment forms.
The defendant was charged with three counts of the sale or delivery of “a Schedule II
controlled substance, to wit: less than 0.5 grams of cocaine,” each count of which is
punishable as a Class C felony. See T.C.A. § 39-17-417(c)(2)(A) (“Any other Schedule
II controlled substance including cocaine . . . in an amount of less than point five (0.5)
grams, is a Class C felony . . . .”). In sentencing the defendant, the trial court stated that
the defendant was facing a potential sentence of six to 10 years for each count “for the
three Class C Felonies.” All three judgment forms, however, erroneously indicate that
the defendant was convicted of Class B felonies. We therefore remand the case to the
trial court for entry of corrected judgments.

               Accordingly, we affirm the convictions and sentence but remand the case
for entry of corrected judgments as outlined in this opinion.


                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -6-